105 F.3d 665
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chester Ray HART, Petitioner-Appellant,v.STATE of CALIFORNIA;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 95-17256.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 19, 1996.

Before SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Chester Ray Hart, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition challenging his jury conviction for six counts of child molestation.  Hart contends that his attorney-client and physician-patient privileges were violated when the prosecution used the same laboratory to conduct paternity tests that the defense had used previously.  Hart also contends that his attorney was ineffective for failing to obtain a protective order to prevent the above actions by the prosecution.1  We have jurisdiction under 28 U.S.C. § 2253.  We review de novo, Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996), and affirm for the reasons stated in the magistrate judge's Findings and Recommendations filed September 6, 1995 and adopted by the district court in its order filed October 23, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We do not address the numerous issues Hart raises for the first time on appeal.  See Morgan v. Bunnell, 24 F.3d 49, 52 (9th Cir.1994) (holding that this court does not address issues not raised in the habeas petition)